Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.    NO restrictions warranted at initial time of filing for patent.

Priority
3.    Applicant claims domestic priority under 35 USC 119e to provisional application filed on 11/08/2013.
Information Disclosure Statement
4.    The information disclosure statement (IDS) submitted on 07/31/2019, the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
5.    Applicant’s Oath was filed on 07/31/2019.

Drawings
6.    Applicant’s drawings filed on 07/31/2019 has been inspected and is in compliance with MPEP 608.01.
Specification
7.    Applicant’s specification filed on 07/31/2019 has been inspected and is in compliance with MPEP 608.02.
Claim Objections
8.    NO objections warranted at initial time of filing for patent.

Remarks
9.	Examiner request Applicant review relevant prior art under the conclusion of this office action.

EXAMINER'S AMENDMENT
10.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joanna Geld on 10/27/2021.

The application has been amended as follows: 
1. 	(Currently Amended) A method comprising: 

powering up a second plurality of memory cells each including two corresponding supply terminal inputs while applying a second voltage differential between the corresponding supply terminal inputs for each of the second plurality of memory cells, wherein the second voltage differential is different from the first voltage differential, and the powering up the plurality of memory cells is performed concurrently with the powering up the second plurality of memory cells;
after powering up, reading the plurality of memory cells and generating to generate a physically unclonable function (PUF) response from data of the reading of the plurality of memory cells, and reading the second plurality of memory cells to generate a second PUF response from data of the reading of the second plurality of memory cells, wherein each PUF response provides a digital code that is selectively processed by a security module and provided to a requestor for authenticating requests.  

2.	(Currently Amended) The method of claim 1 further comprising: 
powering up for a second time, the plurality of memory cells while applying a third second voltage differential between the corresponding supply terminal inputs for each of the plurality of memory cells, the second third voltage differential is different from the first voltage differential;
third PUF response from data of the reading for a second time.  

3. 	(cancel)

4.	(Currently Amended) The method of claim [[3]] 1 wherein the first plurality of memory cells and the second plurality of memory cells are located in a same memory array of memory cells.

5.	(Currently Amended)  The method of claim [[3]] 1 wherein the first plurality of memory cells are located in a first set of at least one row of a memory array and the second plurality of memory cells are located in a second set of at least one row of the memory array.  

6. 	(Currently Amended) The method of claim 1 further comprising:
after the powering up, powering up a second third plurality of memory cells each including two corresponding supply terminal inputs while applying a second third voltage differential between the corresponding supply terminal inputs for each of the second plurality of memory cells, wherein the second third voltage differential is different from the first voltage differential;
third plurality, reading the second third plurality of memory cells and generating a second third PUF response from data of the reading of the second third plurality.    

7.	(Currently Amended)  The method of claim 6 wherein the first plurality of memory cells and the second third plurality of memory cells are located in a same memory array of memory cells.

8.	(Currently Amended)  The method of claim 6 wherein the first plurality of memory cells are located in a first set of at least one row of a memory array and the second third plurality of memory cells are located in a second set of at least one row of the memory array.  

9.	(Original)  The method of claim 1 wherein each memory cell of the plurality of memory cells includes two cross coupled inverters, wherein the corresponding supply terminal inputs of the memory cells are characterized as supply terminal inputs of the inverters.  

10.	(Original)  The method of claim 9 wherein the corresponding supply terminal inputs of the memory cells are characterized as NFET supply terminal inputs of the inverters.



12. 	(Original) The method of claim 1 further comprising:
prior to powering up the plurality of memory cells, resetting the plurality of memory cells.  

13.	(Original)  The method claim 12 wherein resetting the plurality of memory cells includes applying a same voltage to the corresponding supply terminal inputs of the memory cells and to a third supply terminal input of each of the memory cell where each of the corresponding supply terminal inputs are characterized as one of a low supply terminal input or a high supply terminal inputs of the memory cell and the third supply terminal input is characterized as the other of a low supply terminal input or a high supply terminal input.  

14.	(Original) The method of claim 1 wherein after the generating, processing the PUF response by a security module operably coupled to the memory. 

15.	(Currently Amended) A memory comprising: 
a plurality of memory cells and a second plurality of memory cells, with each memory cell including a pair of cross coupled inverters, a first storage node, and a second storage node, wherein a first inverter of the pair of cross coupled inverters including an input couple to the first storage node and an output coupled to the second 
supply terminal bias circuitry for supplying voltages to the high supply terminals and low supply terminals of each inverter of each memory cell of the plurality of memory cells and of the second plurality of memory cells, wherein the supply terminal bias circuitry is configurable to apply a supply voltage differential to at least one of the high supply terminals of the cross coupled inverters of each memory cell or the low supply terminals of the cross coupled inverters of each memory cell, wherein the supply terminal bias circuitry is capable of supplying a different voltage differential to the plurality of memory cells than the supply voltage differential supplied to the second plurality of memory cells;
a physically unclonable function (PUF) controller, the supply terminal bias circuitry operably coupled to the PUF controller, the PUF controller receiving data read from the plurality of memory cells and from the second plurality of memory cells, after the plurality of memory cells and the second plurality of memory cells are is powered up while applying a first supply voltage differential to at least one of the high supply terminals of the cross coupled inverters of each memory cell or the low supply terminals of the cross coupled inverters of each memory cell in the plurality of memory cells and applying a second supply voltage differential, different from the first supply voltage differential, to at least one of the high supply terminals of the cross coupled inverters of each memory cell or the low supply terminals of the cross coupled inverters of each memory cell in the second plurality of memory cells, wherein the PUF controller forms a first physically unclonable function (PUF) response from the data read from the plurality of memory cells and a second PUF response from the read data from the second plurality of memory cells; and
a security module to selectively process first and second PUF responses and provide them to a requestor for authenticating requests.

16.	(Cancel)   

17.	(Original) The memory of claim 15 wherein the supply terminal bias circuitry includes a voltage selection circuit including an output coupled to a supply terminal of an inverter of the cross coupled inverters for each memory cell of the plurality of memory cells, the voltage selection circuit including a plurality of inputs with each input coupled to receive a different voltage. 

18.	(Original) The memory of claim 15 wherein the supply terminal bias circuitry is configurable to provide a same voltage to the high supply terminal and the low supply terminal of each inverter of the cross coupled inverters of each memory cell of the plurality of memory cells to reset the memory cells.  

19.	(Cancel) 

15 wherein the plurality of memory cells and the second plurality of memory cells are in a memory array.


Reasons for Allowance
11.	Claims 1, 2, 4-15, 17, 18, and 20 including all of the limitations of the base claim and any intervening claims are allowed.

Closest Prior Art:
U.S. Publication No. 20190068383 discloses paragraph 0006 “The present invention further provides for a method of operation in an integrated circuit having an array of OTP memory cells. The method has the steps of: receiving a PUF challenge signal in the form of a set of electrical signals; responding with the contents of the OTP memory cell array, the OTP memory cell array having approximately half of the memory cells programmed responsive to gate oxide variations in the OTP memory cells in the array; and transmitting the contents of the OTP memory cell array. The transmitted contents correspond to a PUF response signal to the PUF challenge signal.”

U.S. Publication No.20180157555 discloses on paragraph 0040 “When the power supply PWR with a first voltage level V1 (not shown) and/or the operation clock CLK with a first frequency value F1 (not shown) are provided to the memory array 120, the memory array 120 is powered on under a first operating condition Cond_1, and the response of the PUF corresponding to the first operating condition Cond_1 is 

U.S. Publication No. 20140126306 discloses on paragraph 0110 “The electronic device 1000 further comprises a reference signal generator 170 configured to generate the reference signal, and a reference signal duplicator 1090 configured to provide a duplicate reference signal. Furthermore, the electronic device 1000 comprises a plurality of input selectors 1060a, 1060b, 1060c, . . . , 1060n configured to selectively apply one of the cell signal and the duplicate reference signal to the plurality of sense amplifiers 180a to 180n for comparison with the reference signal. During normal operation, i.e., when stored data is read out from the memory cell array, the cell signals (cell signal a . . . , cell signal n) provided by the memory cell array are paired with the reference signal by the plurality of sense amplifiers 180a to 180n and depending on the content of the memory cell that currently is connected to the corresponding sense amplifier, the output of the sense amplifier assumes a particular value (typically "zero" or "one" in the case of binary data stored within the memory cells). This is provided to a buffer that is configured for receiving the readout pattern 140. During this normal 

U.S. Publication No. 20160093393 discloses on paragraph 0029 “The peripheral memory area of the flash memory unit 110 has a specific area (‘a first area 111’ and ‘a second area 112’ in FIG. 1), in which data for generating a response value of the PUF are stored, and which is separate from a basic area in the peripheral memory area, in which the setting data for the operation of the flash memory unit 110 are stored. This specific area may consist of one (1) area or two or more divided areas. Where the specific area consists of two or more divided areas, the areas may be adjacent to each other or provided at random separate positions. In addition, the specific area may use at least part of the basic area, in which the setting data are stored, depending on a type of data to be used for generating the response value of the PUF. The specific area consists of a multiple number of memory cells including two or more memory cells having different threshold voltages.”

U.S. Publication No. 20140325237 discloses on paragraph 0030 “The SRAM PUF is a known PUF which is based on a standard available component, namely SRAM. SRAM or Static Random Access Memory is a standard component that is used in most devices (e.g. ASICs, microprocessors, DSPs, ASSPs, etc.) today. It comprises 

U.S. Patent No. 10483971 discloses on Col. 10 Lines 1-18 “ In an aspect, the disclosure is directed to a PUF device which would include not limited to which includes a plurality of PUF cells, configured to generate an output. Each of the plurality of PUF cells includes an enable/disable complementary metal oxide semiconductor (CMOS) differential logic circuit (ECDL), having a first transistor, a second transistor, and a sense amplifier. The sense amplifier having a first pair, a second pair and a bias transistor. The first pair forms an inverter circuit comprising a third transistor and a fourth transistor, and the second pair forms an inverter circuit comprising a fifth transistor and a sixth transistor. The third transistor and the fifth transistor are IO devices, where the IO devices use a predetermined voltage to power the PUF cells. The IO devices are selected to be smaller than a predetermined size defined according to a 

U.S. Publication No. 20180345904 discloses on paragraph 0077 “Example 14 includes a protected system comprising: a system controller; an electrically controllable lock; a controlled switch having an output electrically coupled to the electrically controllable lock to control activation of the electrically controllable lock, a first input electrically coupled to the system controller, and a second input; a key receiver receptacle having a first physical unclonable function (PUF) circuit and an output electrically coupled to the second input of the controlled switch, a user-customizable key receiver received in the key receiver receptacle and having a second PUF circuit; and a user-customizable key received in the user-customizable key receiver and having a third PUF circuit, wherein the system controller is to: transmit a challenge signal to each of the first, second, and third PUF circuits in response to receiving an authentication request from the key receiver receptacle, receive a response from each of first, second, and third PUF circuits in response to the corresponding challenge signal; determine whether the responses are valid; and provide an activation signal to the controlled switch in response to a determination that each of the responses is valid.”

 	The following is an Examiner’s Statement of Reasons for Allowance: 
 	Claims 1, 2, 4-15, 17, 18, and 20 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render 
Although the prior art discloses powering up a plurality of memory cells each including two corresponding supply terminal inputs while applying a voltage differential between the corresponding supply terminal inputs for each of the plurality of memory cells, no one or two references anticipates or obviously suggest powering up a second plurality of memory cells each including two corresponding supply terminal inputs while applying a second voltage differential between the corresponding supply terminal inputs for each of the second plurality of memory cells, wherein the second voltage differential is different from the first voltage differential, and the powering up the plurality of memory cells is performed concurrently with the powering up the second plurality of memory cells.
Furthermore, after powering up, reading the plurality of memory cells and generating to generate a physically unclonable function (PUF) response from data of the reading of the plurality of memory cells, and reading the second plurality of memory cells to generate a second PUF response from data of the reading of the second plurality of memory cells, wherein each PUF response provides a digital code that is selectively processed by a security module and provided to a requestor for authenticating requests.  

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/Primary Examiner, Art Unit 2491